Citation Nr: 1222820	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  10-31 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board of Veterans' Appeals (Board) March 2010 decision that denied an increased rating for a low back disability and a total disability rating based upon individual unemployability due to service connected disabilities (TDIU).  


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) pursuant to an August 2010 motion for revision of a March 2010 Board decision on the grounds of clear and unmistakable error (CUE).

In its March 2010 decision, the Board denied the Veteran's claims for an increased rating for a low back disability and for a TDIU rating.  The Veteran then submitted an April 2010 notice of appeal of the Board's decision to the United States Court of Appeals for Veterans Claims.  Thereafter, the Veteran filed a motion for revision of that Board decision.  However, pursuant to VA's governing regulations, the Veteran's CUE motion was stayed pending the outcome of his Court appeal.  The Court subsequently issued November 2011 Memorandum Decision affirming the denial of the Veteran's low back claim and remanding the TDIU issue to the Board for readjudication.  That TDIU issue is addressed in a separate decision, which has been issued concurrently with this one.

As the time for reconsideration, review, or appeal of the November 2011 Memorandum Decision on the Veteran's claims has now expired, consideration of his CUE motion may proceed.  38 C.F.R. § 20. 1410 (2011).  Prior to addressing the merits of that motion, the Board observes that the Veteran has submitted a written statement revoking his representation by The American Legion.  Thus, in the absence of any other designated representative, he is now considered a pro se claimant.

This matter has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & 2011).


FINDINGS OF FACT

1.  In its March 2010 decision, the Board denied the Veteran's claims of entitlement to an increased rating for a low back disability and a TDIU.  

2.  In a motion received in August 2010, the Veteran alleged CUE in the March 2010 Board decision.

3.  In a November 2011 Memorandum Decision, the Court affirmed the Board's March 2010 decision with respect to the low back claim and vacated and remanded the TDIU issue.


CONCLUSION OF LAW

The Court's affirmance and partial remand of the March 2010 decision precludes the Board from reaching the merits of the Veteran's motion alleging CUE in that prior decision; therefore, his motion must be dismissed.  38 U.S.C.A. §§ 5109A, 7111 (West 2002); 38 C.F.R. § 20.1400(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In April 2010, the Veteran filed a notice of appeal to the Court with respect to a March 2010 Board decision that denied his claims of entitlement to a rating in excess of 60 percent for a low back disability and a TDIU.  Thereafter, the Veteran submitted an August 2010 motion for reconsideration of that Board decision on the basis of CUE.  Pursuant to VA's governing regulations, the Veteran's CUE motion was stayed pending the conclusion of his appeal before the Court.  38 C.F.R. § 20.1410 (2011).   

In November 2011, the Court issued a Memorandum Decision affirming the Board's denial of the Veteran's low back claim and vacating and remanding the issue of TDIU.  The Veteran then filed a December 2011 motion for reconsideration of the Memorandum Decision, which was denied in a January 2012 Court Order and confirmed in a February 2012 Judgment.  Subsequently, the Court issued an April 2012 Mandate holding that the time for reconsideration, review, or appeal of its Memorandum Decision had expired.  Jurisdiction of the Veteran's TDIU claim was then transferred back to the Board for readjudication in accordance with the Memorandum Decision.  Conversely, the Board did not re-assume jurisdiction over the low back claim as the Court's partial affirmance had effectively resolved any remaining controversy with respect to that issue.

Although the Board has retaken jurisdiction of the Veteran's TDIU claim for the limited purpose of complying with the Court's Memorandum Decision, it does not presently have jurisdiction to consider his motion of CUE with respect to that claim.  That is because the Veteran's motion has been effectively rendered moot by the Court's vacatur of the Board's prior decision addressing the issue of TDIU.  Indeed, in light of the Court's Memorandum Decision, there remains no final decision for the Board to review on the basis of clear and unmistakable error.  38 C.F.R. § 20.1400(b) (2011); Winsett v. Principi, 341 F.3d 1329 (Fed. Cir. 2003).  Accordingly, the Board is precluded from reaching the merits of the Veteran's CUE motion with respect to TDIU and must dismiss that issue.

The Board is also precluded from adjudicating the Veteran's motion to revise its decision on his low back claim on the basis of CUE.  The Court has affirmed the Board's denial of the Veteran's low back claim, thereby barring any subsequent readjudication by the Board with respect to that issue.  38 C.F.R. § 20.1400(b) (2011).  Where, as here, the Court affirms a determination by the Board on a particular issue, the decision of the Board is subsumed by that of the Court.  Therefore, there is no longer a Board decision that is subject to revision based on CUE.  38 C.F.R. § 20.1400(b) (2011); Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); May v. Nicholson, 19 Vet. App. 310 (2005).  

For the foregoing reasons, the Board must dismiss the Veteran's motion alleging CUE in the March 2010 Board decision, as an adjudication on that motion is precluded as a matter of law.  38 C.F.R. § 20.1400 (2011).



ORDER

The Veteran's motion alleging CUE in the Board's March 2010 decision is dismissed, with prejudice to refiling.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


